Franklin County, No. 85AP-340. This cause has been remanded to this court by order of the Supreme Court of the United States. Upon consideration of the mandate of the Supreme Court of the United States dated July 5, 1988, see (1988), 486 U.S. _, 100 L. Ed. 2d 302, 108 S. Ct. 1803, IT IS ORDERED by the court, effective February 6, 1989, that this court’s judgment of September 2, 1987, wherein judgment of the Court of Appeals for Franklin County was affirmed, be, and the same hereby is, reversed. See (1987), 32 Ohio St. 3d 206, 513 N.E. 2d 258.
IT IS FURTHER ORDERED by the court that this cause be remanded to the Court of Common Pleas of Franklin County for further proceedings not inconsistent ■with the opinion of the Supreme Court of the United States; that a mandate be sent to the court of common pleas to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County.